Filed 2/17/22 P. v. Clark CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077549

 v.                                                                      (Super.Ct.No. RIF112169)

 BRIAN ROBERT CLARK,                                                     OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Reversed and remanded.

         Robert F. Somers, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Rob Bonta, Attorney General, Julie L. Garland, Assistant Attorney General, and

Robin Urbanski and Donald W. Ostertag, Deputy Attorneys General, for Plaintiff and

Respondent.




                                                             1
       In 2004, Brian Robert Clark pled guilty to robbery and was sentenced to 25 years

in prison. In 2021, the California Department of Corrections and Rehabilitation (CDCR)

recommended recalling and reducing his sentence based on his exemplary behavior while

in prison under the provisions of what was then Penal Code section 1170, subdivision (d).

The trial court declined the CDCR’s recommendation.

       On January 1, 2022, Assembly Bill No. 1540 (2021-2022 Reg. Sess.) (Assembly

Bill 1540) went into effect, which changed the procedure for recall and resentencing upon

a recommendation from the CDCR. Both parties agree that Clark is entitled to the

ameliorative benefits of the changes to the law and that the appropriate remedy is remand

to the trial court for a new hearing on his petition for recall and resentencing. We agree

with the parties, reverse, and remand.

                                              I

                                          FACTS

       In 2004, the Riverside County District Attorney charged Clark with robbery (Pen.

Code, § 211, unlabeled statutory citations refer to this code) and alleged he had three

prior serious felony convictions under section 667, subdivision (a), with the most recent

of the serious felonies qualifying as a strike under sections 667, subdivisions (c) and

(e)(1) and 1170.12, subdivision (c)(1). Clark pled guilty as charged in exchange for a

sentence of 25 years, which was composed of a five-year upper term for the robbery,

doubled to 10 years due to the prior strike, plus three consecutive five-year sentences for

each of the prior serious felonies.



                                             2
       In January 2021, the Secretary of the CDCR sent the trial court a letter

recommending it recall Clark’s sentence in accordance with then section 1170,

subdivision (d). The prosecution opposed the recommendation.

       The trial court held a hearing on the recommendation on July 22, 2021, and

declined to recall the sentence. Clark timely appealed.

       On October 8, 2021, while Clark’s appeal was pending, the governor approved

passage of Assembly Bill 1540, which took effect on January 1, 2022.

                                              II

                                        ANALYSIS

       Assembly Bill 1540 moved and amended the recall and resentencing provisions

formerly set out in section 1170, subdivision (d)(1), to a new section, 1170.03. (Stats.

2021, ch. 719.) The new section 1170.03 now requires that when recall and resentencing

is initiated—whether on the court’s own motion or upon the recommendation of certain

statutorily specified parties—the court must “apply any changes in law that reduce

sentences or provide for judicial discretion.” (§ 1170.03, subd. (a)(2).) In addition, “[i]f a

resentencing request . . . is from the Secretary of the Department of Corrections and

Rehabilitation,” (§ 1170.03, subd. (a)) then “[t]here shall be a presumption favoring recall

and resentencing of the defendant, which may only be overcome if a court finds the

defendant is an unreasonable risk of danger to public safety.” (§ 1170.03, subd. (b)(2).)

       If the CDCR petitioned for his recall and resentencing today, Clark would be

entitled to a presumption in favor of recall and resentencing unless he poses an



                                              3
unreasonable risk to public safety. He would also be entitled to have the court apply any

ameliorative changes in the law should the court decide to resentence him.

       The People and Clark both agree we should reverse and remand to allow the trial

court to review the CDCR’s recommendation in light of the new law. However, the

People contend 1170.03 isn’t retroactive, doesn’t apply to Clark, and the only reason they

recommend remand is because as a practical matter it’s likely the CDCR will simply

reissue its recommendation sometime in the future.

       We disagree with the People and conclude section 1170.03 applies retroactively to

Clark’s case. In general, ameliorative criminal legislation applies to all non-final

judgments. (See In re Estrada (1965) 63 Cal.2d 740 (Estrada).) The People contend this

rule doesn’t apply here because Clark’s judgment was final when he appealed. Indeed, he

was attempting to render the judgment non-final by way of recall and resentencing. The

People also point out that in People v. Dehoyos (2018) 4 Cal.5th 594, 601-603 (Dehoyos)

our Supreme Court found Proposition 47 retroactive, but also concluded that defendants

with non-final judgments couldn’t obtain its benefits directly on appeal and instead had to

seek recall and resentencing after their cases became final.

       However, this argument ignores that Clark is not appealing his judgment or

sentence directly. He is appealing from a post-judgment order affecting his rights.

Estrada retroactivity can and does apply when an appellate court is considering an

appealable post-judgment order. For example, in People v. Esquivel (2021) 11 Cal.5th

671 (Esquivel), the Supreme Court determined that the Estrada rule applied when



                                              4
challenging a probation revocation order even if the original imposed but stayed sentence

was final. Looking at prior decisions, the court stated “we . . . observed that Estrada

referred not only to the finality of the judgment of conviction, but also to the finality of

the ‘ “case[]” ’ or ‘ “prosecution[].” ’ ” (Esquivel, at p. 678.) The court reasoned Estrada

applied because “Defendant had not exhausted direct review of the order causing his

carceral punishment to take effect. The time for him to seek that review had not expired.”

(Ibid.) In sum “[t]he point is that to the extent Estrada’s unarticulated constitutional

concerns shed light on the meaning of ‘final’ for purposes of the presumption of

retroactivity, those concerns appear to point toward an inquiry focused on whether the

criminal prosecution or proceeding as a whole is complete.” (Id. at p. 679.)

       The criminal proceeding here is not complete. Clark is not directly challenging his

conviction, which is final. He is only appealing an order denying him the opportunity to

have his sentence recalled and to be resentenced. The time for review of that decision has

not run, and while review was pending changes in the law entitled him to some measure

of relief he didn’t have before. Estrada retroactivity therefore applies in this case.

       Nor is the People’s reliance on Dehoyos persuasive. In Dehoyos the defendant was

directly challenging their conviction. They were seeking to have their sentence reduced in

accordance with the change in the law without having to go through the statutory

resentencing procedures which would have applied to them had their sentence been final.

(Dehoyos, supra, 4 Cal.5th at p. 597.) That is not what is happening here. Clark is not

directly challenging his sentence or attempting to have any ameliorative benefits applied



                                              5
to his sentence directly. Indeed, unlike in Dehoyos, Clark wants to be resentenced

according to the procedures in section 1170.03 precisely because his conviction is final

and that is one of the only ways he can potentially reopen it.

       We therefore remand to the trial court to allow it to reconsider the CDCR’s

petition in light of newly enacted section 1170.03.

                                             III

                                      DISPOSITION

       We reverse the trial court’s decision not to recall Clark’s sentence and resentence

him, and remand for it to reconsider whether to recall and resentence him in light of

newly enacted section 1170.03.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 SLOUGH
                                                                                             J.
We concur:


McKINSTER
                Acting P. J.


FIELDS
                          J.




                                             6